Citation Nr: 1757938	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include tinea versicolor, chronic pruritic dermatitis, and eczema.

2.  Entitlement to service connection for a right lower quadrant disability, to include hydrocele, right groin scrotal pain and numbness, and right leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1971.  His awards and decorations included: a National Defense Service Medal and a Republic of Vietnam Campaign Medal with a 60 Device.  The Board sincerely thanks him for his service to his country.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from March 2009 (which found that new and material evidence had not been submitted to reopen a claim of service connection for tinea versicolor, chronic pruritic dermatitis, and eczema) and November 2013 (which denied service connection for hydrocele, right groin scrotal pain and numbness, and right leg pain) of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 2013, a formal Decision Review Officer was held at the RO.  In November 2014, a Video Conference Board hearing was held before the undersigned.  Transcripts of both hearings are associated within the claims file.  

In the May 2015 decision and remand, the Board granted the Veteran's petition to reopen his claim for entitlement to service connection for a skin disability.  It further remanded this claim, in addition to the claim for a groin disability, for further evidentiary development and adjudication.  


FINDINGS OF FACT

1.  The evidence is in at least equipoise that the Veteran's tinea versicolor, chronic pruritic dermatitis, and eczema are related to service.  

2.  The weight of the evidence demonstrates that the Veteran's L4 radiculopathy, to include pain the groin and leg, is related to service.  

3.  The preponderance of the evidence is against a finding that the Veteran's hydrocele, testicular microlithiasis, and epididymitis are related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, to include tinea versicolor, chronic pruritic dermatitis, and eczema, is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Service connection for L4 radiculopathy is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  Service connection for hydrocele, testicular microlithiasis, and epididymitis is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Duties to Notify and Assist

In his October 2013 VA Form 9, the Veteran indicated that service medical evidence from May 1968 was "not included" regarding the September 2013 Statement of Case (SOC).  However that SOC demonstrated that STRs from April 1968 through September 1971 were considered by the RO.  Upon review of the claims file, the Board notes that it includes STRs from May 1968.  As such, to the extent that the Veteran intended to claim that such records were outstanding, they are in fact associated with the claims file.  
B. Service Connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Skin Conditions

A. Factual Background

In the March 1968 enlistment examination, the Veteran's skin was noted as normal.  In a report of medical history from this time, the Veteran marked "no" for skin diseases.  

In an August 1970 STR, the Veteran complained of itching which was noted as a possible allergic reaction.  In a March 1971 STR, the Veteran was noted to have a rash on his leg and tinea versicolor.  In an April 1971 STR, the Veteran was noted to have a two month history of rashes.  He had spots that were observed to look like ring worm.  In a May 1971 STR, the Veteran was noted to have a two month history of leg rash.  This rash was noted to be located on the inguinal region and hip.  

In a September 1971 referral for release of duty examination, the Veteran's skin was generally found to be normal, except for the notation of some scars.  In a report of medical history from this time, the Veteran marked "no" for skin diseases.   

In October 1997, the Veteran made a service connection claim for a recurring rash.  

In a July 1996 VA medical record, the Veteran complained of experiencing rashes for the last 10-15 years.  He was diagnosed with lichen planus simplex.  In a September 1997 VA medical record, the Veteran claimed that when he returned from Vietnam that he had a rash on his feet.  The clinician noted that the Veteran had worked in a chemical plant for approximately 20 years.  The Veteran was diagnosed with chronic pruritic dermatitis.  In another record from this month, the Veteran was reported to have 20 year, or more, history of recurring dermatitis.  

In an October 1997 VA medical record, the Veteran complained of a rash on his face.  Upon examination, he was found to have rashes on his trunk, buttocks, knees, and elbows.  He was diagnosed with chronic dermatitis/eczema.  In a December 1997 VA medical record, the Veteran was diagnosed with chronic eczema.  In a February 1998 VA medical record, the Veteran was noted have a past medical history of dermatitis.  

In June 2001, the Veteran claimed that he had a rash condition due to herbicide agent exposure.  

In the January 2002 skin VA examination, the Veteran complained of rashes since service.  He was diagnosed with follicular accentuation with pruritus of an uncertain etiology.  It was noted that he could have chronic allergic contact dermatitis.  He was noted to have palmar creases that were likely congenital, and hyperkeratosis that was likely secondary to extensive manual labor.  He was also found to have mild folliculitis of the back; seborrheic dermatitis of the scalp and face; and diffuse xerosis.  The examiner noted that the Veteran worked in construction, as well as performing pipe fittings, where he was exposed to multiple unknown chemicals. 

In a February 2002 VA general medical examination, the Veteran was found to have skin changes over his entire upper torso that were consistent with eczema.

In a March 2008 VA medical record, the Veteran complained of a 30 year history of face rash.  The rash was noted as mildly pruritic, and that it also lightened the color of his face.  The clinician noted that the course of this facial rash disability was intermittent and not progressive.  He was diagnosed with seborrheic dermatitis.  

In a May 2008 statement, the Veteran reported that he was treated for rashes of the legs, feet, and arms once he arrived in Vietnam, as well as on a general basis.  In another statement from this time, the Veteran reported that he was treated for "skin problems" in 1974 or 1975 that he related to an "allergy to skin yeast."  He was treated for this in Vietnam in and around 1968 or 1969.  

In a May 2008 VA medical record, the Veteran complained, in part, of a 30 to 40 year history of rashes.  He was assessed, in part, with atopic dermatitis/eczema.  

In an August 2008 statement, the Veteran's wife reported that he had "serious health problems."  One time she recalled, in part, that he broke out in rashes "all over" his body.  In another statement from this time, the Veteran's ex-wife reported that she was married to the Veteran for approximately 20 years, from 1972 to 1993.  During this time, she observed that the Veteran would constantly get rashes on his entire body and face.  

In an April 2010 VA medical record, the Veteran was diagnosed with seborrheic dermatitis and xerosis.  In a January 2013 VA medical record, the Veteran was diagnosed with lichen simplex chronicus, likely from chronic dermatitis, on the bilateral hands and forearms.  It was noted that he experienced this for more than three years.  He was additionally diagnosed, in part, with xerosis.  

In the February 2013 VA examination, the Veteran reported that his rash symptoms started after basic training and continued to recur during service.  His in-service treatment did not resolve his rashes, and he reported that he still had a rash now.  Upon examination, the Veteran did not have any evidence of tinea versicolor.  His skin was dry and xerotic, and was found to be consistent with xerotic eczema.  He was not found to have eczema plaques.  The only visible area of eczema was on the bilateral dorsal hands.  These were found to have mild hyperpigmentation that was consistent with rubbing.  The examiner opined it was less than 50 percent likely that the Veteran's skin condition was incurred by service.  This was because the Veteran did not have tinea versicolor on examination and because he had dry skin that was not related to service.  In a March 2013 addendum to this VA examination, the examiner noted that upon review of the Veteran's claims that he would not change his February 2013 nexus opinion.  

At the June 2013 DRO hearing the Veteran testified that he developed skin problems/rashes in service and experienced them throughout service.  During service he received treatment for same.  When he left service, he mostly used home remedies until he began dermatology treatment in 2003.  He reported that he currently had symptoms of darkening of the skin, scaling, and itchiness.  These symptoms began in service and have continued since. 

In a June 2014 VA medical record, the Veteran was diagnosed with seborrheic dermatitis with superimposed steroid acne versus keratosis pilaris.  He was noted to have follicular accentuated papules throughout the upper back and upper chest.  
 
At the November 2014 hearing, the Veteran testified that in 1971, while in service, he was diagnosed with a skin condition.  He was treated for this condition in service.  He currently had a reoccurring skin condition that would not "go away" that he reported was treated in the same manner as his in-service skin condition.  

November 2014 statements from his son and a friend both noted that the Veteran would get rashes all over his body.  His daughter reported that the Veteran would always have a chronic rash on his back, chest, and arms.  His ex-wives reported that he had ongoing rashes of his face and body.  
In a December 2014 private opinion, the Veteran's private physician opined that his current skin conditions of chronic pruritic dermatitis, tinea versicolor, and eczema were at least as likely as not related to service in Vietnam.  

In a June 2015 private opinion, the Veteran's private clinician noted that he currently treated the Veteran for pruritic dermatitis and eczema.  He opined that it was his best medical opinion that it was at least as likely as not that the Veteran developed these conditions while in service.  

In the September 2015 VA examination, the Veteran reported that he first noticed the development of dry, itchy skin on his chest, back and arms in 1968, after basic training.  The Veteran was found to have lesions that were typical for both eczema and tinea versicolor.  It was noted that the lesions typical for tinea versicolor were present on the chest and back.  There was minimal scale associated with his tinea versicolor eruption, and it was observed that same was hyperpigmented.  Scaly plaques typical for eczema/lichen simplex were found on the bilateral arms and hands.  Regarding the above conditions, the examiner opined that "[w]hile environmental influences are noted in both tinea versicolor and eczema, it is most likely that this individual's diagnoses were not caused by military service.  These diagnoses can be exacerbated by environmental conditions, but are not caused by them." 

In the November 2015 addendum of the September 2015 VA examination, the examiner reported that during the September 2015 examination the Veteran was diagnosed with tinea versicolor, and skin changes of eczema/lichen simplex chronicus.  Regarding the diagnosed tinea versicolor, the VA examiner reported that this was a different diagnosis than was questioned in the original C&P paperwork.  He indicated that the original question presented related to eczema, which was a dry skin condition that was clinically different from tinea versicolor.  While tinea versicolor is an acquired condition, the examiner opined that it was less than a 50 percent probability that it was incurred during the active duty service.  

Regarding eczema, the VA examiner opined that the Veteran's skin changes related to eczema and lichen simplex chronicus could be the same dry skin condition first noted in service.  However, the examiner opined that it would be mere speculation to say that this condition was acquired due to military service, and is the same condition.  

Regarding pruritus, the examiner noted that itching could be a symptom of both tinea versicolor and eczema.  However, generalized pruritus was likely unrelated to these diagnoses.  Therefore, the examiner opined that it would be mere speculation to say that the Veteran's post-service itching was due to same.  

B. Analysis

Upon consideration of the above, the Board finds that the evidence is at least in equipoise that the Veteran's tinea versicolor, chronic pruritic dermatitis, and eczema are related to his service.  As such, service connection is warranted.  

As an initial matter, the Board restates its May 2015 findings that the February 2013 VA examiner's opinion was inadequate, and that the December 2014 private medical opinion was insufficient as it was not accompanied by rationale.  As such, the Board finds that these opinions are each afforded a low probative weight.  The Board observes that the Veteran's private physician provided a second opinion in June 2015 which was substantially similar to the December 2014 opinion in content.  Thus, the Board finds that this opinion must also be afforded a low probative weight for failing to provide adequate rationale.  

The November 2015 VA opinions regarding the possible causes of the Veteran's pruritic symptoms and that a possible nexus could exist between in-service dry skin and the Veteran's current eczema and lichen simplex chronicus are too vague to support the Veteran's claims.  Bloom v. West, 12 Vet. App. 185 (1999) (use of "could have" in medical opinion is speculative).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The STRs show that the Veteran experienced rashes and tinea versicolor in service.  The Veteran provided competent lay statements regarding the history of his skin symptomology, such as hyperpigmentation, scaling, and itchiness, from service to the present, and the Board finds these statements are credible lay evidence in support of his claim.  Further, the statements from the Veteran's friend, daughter, wife, and ex-wives are competent lay evidence regarding the occurrence Veteran's lay-observable rash/skin symptoms.  

Thus, in considering the above, the Board finds that the weight of the evidence is in at least equipoise that the Veteran' tinea versicolor, chronic pruritic dermatitis, and eczema are related to service.  As such, service connection is warranted.  

III. Groin, Testes, and Right Leg

A. Factual Background

In the March 1968 enlistment examination, the Veteran's lower extremities and genitrourinary system were noted as normal.  In a report of medical history from this time, the Veteran marked "no" for lower extremity and genitourinary symptoms/conditions.  

In a June 1969 STR, the Veteran complained of right testicle pain that had lasted for three days.  In a January 1970 STR, the Veteran complained of right groin and testes pain.  He was given a provisional diagnosis of inguinal hernia.  In a March 1970 STR, the Veteran was noted to have right groin pain.  His right testicle was noted as going into the inguinal canal.  In another STR from this month, the Veteran was reported to have an adenopathy of the right femoral delta that was noted as the residual of a past penis infection.  In a July 1970 STR, the Veteran complained of right groin pain.  On examination no hernia was found.  In an August 1970 STR, the Veteran complained of pain and swelling over the perineal region.  He was noted have had a perineal abscess that had spontaneously ruptured.  Examination of the genitals showed that they were within normal limits.  

In a February 1971 STR, the Veteran was noted to have right-sided pain that was radicular, as well as urinary pain.  He was noted to have gone to the hospital for a pilonidal cyst removal, and that he had experienced similar pain.  He was found to have right lower quadrant pain of unknown etiology.  In a May 1971 STR, the Veteran complained of that he had experienced groin pain for one year.  In an August 1971 STR, the Veteran complained of a throbbing pain that ran from his groin through his left leg.  The clinician's impression was muscle strain.  In a September 1971 STR, the Veteran complained of pain in his right leg that emanated from his groin.  He was assessed with a sprained right adductor muscle. 

In September 1971 referral for release of duty examination, the Veteran's lower extremities and genitourinary system were noted as normal.  In a report of medical history from this time, the Veteran marked "no" for lower extremity and genitourinary symptoms/conditions.  

In a September 1996 VA medical record, the Veteran complained of pain and numbness, in part, of right leg for last eight to 10 years.  This was treated with Motrin.  He was noted as positive for radiculopathy.  In a November 1996 VA medical record, the Veteran complained of right-sided groin pain that had lasted for five days.  He, in part, denied testicular pain or swelling.  It was noted he had a similar problem two years prior.  He was assessed, in part, with possible epididymitis.  

In a June 2001 VA medical record, the Veteran was noted to have undergone a scrotal ultrasound in April.  This studied showed calcifications in both scrotal sacs.  These findings were noted as "not acute." 

In the January 2002 VA examination, the Veteran reported that he had pain in right side his scrotum that started about 15 years ago.  He experienced recurrent pain, with the last episode occurring in September 2001.  It was noted that the Veteran had a microscopic hematuria which was worked up and was negative for any pathological problems.  Review of a past ultrasound of the scrotum showed microliths suggestive of granulomatous disease.  His penis and testes were normal on examination.  His right epididymis was noted as tender and thickened.  He was diagnosed with a history of right-sided orchialgia, and now with right-sided epididymitis.  

In an August 2006 VA medical record, the Veteran complained of a two week history of scrotal swelling.  He additionally experienced pain in his low back and right thigh.  The clinician noted that the Veteran had an enlarged right testicle.  The clincian's impression was right-sided epididymitis.  

In a September 2006 VA ultrasound, the clinician found slight asymmetric vascular flow that involved the epirirymal that was compatible with the suspected clinical history of epididymitis.  The Veteran additionally had scattered echogenic reflections throughout his testicles that were felt to be associated with testicular microlithiasis.  No intratesticular mass lesions were demonstrated, and it was noted that there were tiny scrotal hydroceles.  In another VA medical record from this month, the Veteran complained of swelling in his scrotum that had lasted for two months.  He additionally complained of pain in his low back and right thigh.  The clincian's impression was right epididymitis.  In a December 2006 VA medical record, the Veteran complained pain in the right side of his scrotum, and minimal tenderness present over the right epididymis.  It was noted that he had been experiencing epididymitis for six months.  In a January 2008 VA medical record, the Veteran complained of low back pain that radiated to his leg.  An imaging study of the lumbar spine showed disc space narrowing and spondylosis at the L5-Sl level.

In a July 2008 VA medical record, the Veteran complained of pain in his right groin and scrotum.  It was noted that this pain came from his spine.  The clinician noted that there was no local pathology in scrotum.  In a September 2008 VA medical record, the Veteran was noted to have chronic low back pain and right-sided radiculopathy for the last 20 years.  In a December 2008 VA medical record, the Veteran was assessed with possible restless leg syndrome. 

In a January 2009 VA medical record, the Veteran complained of pain in his right groin and scrotum.  It was noted that this pain came from his spine.  In a December 2009 VA medical record, the Veteran was noted to have low back pain secondary to multilevel spinal stenosis and foraminal narrowing.  In a January 2010 VA medical record, the Veteran reported that his low back pain started in 1980, and that this pain was accompanied by a dull, achy right leg pain that ran, medially, down to the foot.  In a June 2010 VA medical record, the Veteran stated that he still experienced pain and numbness to the right groin, testicle, and down inside of the right thigh.  These symptoms had been ongoing since 1970, while he was in basic training, and always present since that time.  An ultrasound of the scrotum showed foci of microlithiasis of both testes.  He was noted to have minimal hydrocele on the right.  

In a September 2010 private medical record, made in the context of a VA referral, the Veteran complained of pain that had lasted for 40 years.  The pain would start in his lumbar spine, and radiated through the groin into his medial leg and toes.  The pain was constant, and sometimes felt numb or electrical.  His EMG nerve conduction study was consistent with an L4-5 radiculopathy.  The private clinician noted that this finding could be causing him to have pain symptoms of both neuropathic pain and numbness. 

In the September 2010 private opinion, made in the context of a VA referral, it was noted that the Veteran had complained of back, groin, and leg pain that had been occurring off and on for 40 years.  The pain would start in his back, wrapped around his groin area into his medial leg, and into his toe.  It was noted that L4 to L5 radiculopathy was the likely source of his pain.  The combination of disc disease and stenosis was likely the underlying cause of his radiculopathy, which was the cause of his radicular pain.  Based on the Veteran's history of pain, 40 years, it was likely that it was a chronic problem that started in his twenties.  

In a December 2010 private opinion by the September 2010 opinion provider, it was noted that the Veteran experienced leg and groin pain that began 40 years prior in service.  The clinician reviewed medical records from December 1970, which indicated a new onset of inguinal hernia, that were provided by the Veteran.  She opined that it was likely that his chronic leg and groin pain condition occurred while he was in the military.  

In a December 2010 VA medical record, the clinician noted that the Veteran complained of worsening lower back, groin, and leg pain that had been diagnosed as an L4-5 radiculopathy.  In another record from this month, it was noted that the Veteran had a history of chronic lower back, leg, and groin pain that was present, in some capacity, since 1968.  It was noted that same had become unbearable in the past four years.  The pain began in the right lower back and would go around the side of his hip into his groin and down into his leg.  It was noted that the pain traveled down the inside of his leg and into his great toe.  

In a March 2011 VA medical record, the clinical found that there was no electrophysiological evidence of peripheral neuropathy of the right lower extremity. It was additionally found that there was no evidence of right lumbar radiculopathy.

In a May 2011 letter from a VA clinician, review of the Veteran's military record showed multiple occasions where he complained of right groin pain.  That same pain was noted at the VA urology clinic in April 2011, and during multiple prior visits.  Upon review of the Veteran's records, the clinician opined that the Veteran's groin pain was at least as likely as not related to his in-service pain symptoms.  

In a June 2011 private opinion, upon review of STRs from May 1968 to June 1971, and treatment records from September 2010, the private opinion provider noted that the Veteran suffered from a "chronic problem" that started in his 20s.  This correlated with his time in service.  The private clinician opined that it is more likely than not that the Veteran's back condition started in service, and agreed with the December 2010 private opinion.  

In a July 2011 VA examination, the Veteran complained of right-sided leg and testicular pain since 1968, which was related to his claim for inguinal hernia.  The examiner noted that the current CPRS did not show a diagnosis, or treatment, for right inguinal hernia.  Because the Veteran did not have an objective finding of inguinal hernia during the examination, the examiner concluded that the claimed condition was unsubstantiated.  As such, the examiner opined that the Veteran's expressed current condition of right inguinal hernia was as less as likely as not related to complaints, treatment, or diagnosis shown during the military service.  

In the December 2011 VA genitourinary examination, the Veteran complained of back and right groin pain since 1968, while he was in service.  It was noted that he had been diagnosed with an L4 to L5 radiculopathy and neuropathic pain.  Urologically, it was noted that the Veteran recently experienced lower urinary tract symptoms that were not related to his groin and testicular pain.  Upon ultrasound imaging, the Veteran was found to have a small non-clinical hydrocele and testicular microlithiasis.  The examiner did not find that these conditions were causing the Veteran's groin and testicular pain.  Upon review of the medical file, no urologic diagnosis was made in 1970.  More recently, the Veteran had been treated for lower urinary tract symptoms.  It was found that the Veteran's chronic back and groin pain were less likely than not due to any urologic condition.  His hydrocele was less likely than not due to any condition or abscess he had while in the military.  

In an April 2012 VA medical record, the Veteran complained of low back pain since 1968, shortly after starting basic training.  There was no inciting event, and it was noted as gradually worsening.  He had numbness that radiated down the entire medial right leg to his foot.  He was assessed, in part, with chronic low back pain that was primarily facetogenic and discogenic, and with probable right L4 radiculopathy. 

In a July 2012 VA examination addendum of the December 2011 VA examination, the examiner opined that the Veteran's groin pain was more likely than not due to his chronic back condition and not to any urologic problem.  His hydrocele was not apparent clinically and had no relation to the abscess that he had in 1970.  The examiner found that there was no relationship between perineal abscess and hydrocele.

In a September 2012 VA medical record, the Veteran complained of persistent symptoms of urgency, frequency, and pain to right testicle/groin with radiation down the right leg.  The Veteran believed that these symptoms were related to his back as he noticed that they would occur when he was experiencing back pain.  In a February 2013 VA medical record, the Veteran complained of pain that began in his lower back and radiated down medial aspect of right leg from his groin.  He reported that it "feels like my testicles are being squeezed."  He additionally complained of an associated "tingling" in his feet.  In an April 2013 VA medical record, the Veteran was assessed to have with chronic prostatitis and spinal stenosis with radicular symptoms.  

In the November 2014 Board hearing, the Veteran testified that he had groin pain that radiated down his right leg throughout service.  In service he was told that his testicles would go into his inguinal canal.  In 2008 a clinician, upon review of a CT scan, found that the Veteran did not have a urological problem, and referred him to a neurology clinic.  There they found that the Veteran had a pinched nerve in his lumbar spine.  The Veteran reported that he had been complaining of this nerve condition for the last 40 years.  He reported that he did not have a current groin-related diagnosis.  He experienced right-sided groin pain that ran down his right leg, and sometimes into his lower back.  He experienced numbness and weakness related to same.  The Veteran was told these symptoms were related to a pinched nerve at L5.  

C. Analysis

Upon consideration of the above, the Board finds that weight of the evidence demonstrates that the Veteran's current radiculopathy, manifested by pain in the groin and right leg, is related to service.  As such, service connection is warranted.  

In a February 1971 STR, the Veteran was noted, in part, to have radicular right-sided pain.  He was found to have right lower quadrant pain of unknown etiology.  In a May 1971 STR, the Veteran complained of that he had experienced groin pain for one year.  In an STR from September 1971, the Veteran complained of a pain in his right leg that emanated from his groin.  The Board observes that in September and December 2010, a private clinician, who the Veteran was referred to by VA, found that the Veteran's groin and right leg pain was related to his radiculopathy.  Based on the Veteran's history of pain, and review of STRs, the clinician opined that this condition began while the Veteran was in service/his 20s.  In a May 2011 letter from a VA clinician, review of the Veteran's military record showed multiple occasions where he complained of right groin pain.  That same pain was noted during multiple prior visits.  Upon review of the Veteran's records, the VA clinician opined that the Veteran's groin pain was at least as likely as not related to his in-service pain symptoms.  

In a June 2011 private opinion, upon review of STRs from May 1968 to June 1971, and treatment records from September 2010, the private opinion provider noted that the Veteran suffered from a "chronic problem" that started in his 20s.  This correlated with his time in service.  The clinician opined that it is more likely than not that the Veteran's back condition started in service, and agreed with the December 2010 private opinion.  The Board understands the June 2011 opinion, although expressly noting a "back condition" [which is not before the Board], is inclusive of the radicular symptoms noted by the December 2010 private opinion.  Notably, in September 2010 the drafter of the December 2010 private opinion observed that a combination of spinal disc disease and stenosis was likely the underlying cause of the Veteran's radiculopathy.  As such, the Board finds that the June 2011 private opinion may be construed as inclusive of the Veteran's radicular symptoms.  

The medical evidence shows that the Veteran experienced right groin and leg pain in service.  Further, the above noted competent, credible, and probative post-service medical evidence, made upon review of the record and upon examination of the Veteran, or a review thereof, supports the Veteran's claim that his current radiculopathy with pain in the groin and right leg is related to service.  Thus, the Board finds that the weight of the evidence is in support that the Veteran's claim.  As such, service connection for radiculopathy manifested by pain in the groin and right leg is warranted.  

The Board acknowledges that the Veteran has also been diagnosed with hydrocele, testicular microlithiasis, and epididymitis during the period on appeal.  However, the medical record is silent for whether the Veteran exhibited signs and symptoms of, or was diagnosed with these conditions in service.  The record is also silent of any post-service medical provider relating the Veteran's hydrocele, testicular microlithiasis, and epididymitis, or other testicular disability, to his active duty service.  Notably, in the December 2011 VA examination, and its July 2012 VA addendum, the examiner opined, in part, that the Veteran's chronic groin pain was less likely than not due to any urologic condition.  The Veteran's hydrocele was expressly found to be not related to service.  Thus, despite the existence of these disabilities, the Board finds that the competent, credible, probative and persuasive evidence fails to demonstrate that they are related to his active military service.  Further to the extent the Veteran experiences symptoms of groin pain, such symptoms have been considered and compensated by the Board's grant of radiculopathy, to include the groin.  As such, service connection for hydrocele, testicular microlithiasis, and/or epididymitis is not warranted.

In summation, the Board finds that the weight of the evidence supports a grant of service connection for radiculopathy manifested by pain in the groin and right leg.  The preponderance of the evidence is against finding that the Veteran's hydrocele, testicular microlithiasis, and epididymitis are related to service; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102. 


ORDER

Service connection for a skin disorder, to include tinea versicolor, chronic pruritic dermatitis, and eczema, is granted. 

Service connection for L4 radiculopathy manifested by pain in the groin and right leg is granted. 

Service connection for hydrocele, testicular microlithiasis, and epididymitis is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


